KENNARD, J., Dissenting.
In In re B. G. (1974) 11 Cal.3d 679 [114 Cal.Rptr. 444, 523 P.2d 244], this court established that a “de facto” or psychological parent may be a party in child custody and dependency cases. In child dependency cases, de facto parent status merely entitles the psychological parent to be present at hearings with counsel and to introduce relevant evidence that may illuminate the trial court’s decisionmaking process. (Cal. Rules of Court, rule 1412(e).) In this case, the majority holds that a trial court has no authority to allow a psychological parent whose physical or sexual abuse of a child is a cause of dependency proceedings to be heard as a party in dependency proceedings.
Whether a psychological parent who has committed acts of physical or sexual abuse of a child should be heard as a party in child dependency cases *81is an emotionally charged issue that evokes strong reactions in most people. But the purpose of child dependency proceedings is not to punish persons who have committed acts of abuse; it is to serve the child’s best interests. And, as the uncontroverted expert evidence and the appellate court opinion in this case indicate, an absolute rule barring psychological parents who have committed acts of abuse from participation in dependency proceedings may impair the ability of trial courts to make fully informed decisions regarding the future of the children. A trial court can only benefit from having all the relevant information available to it to assist in determining what action to take to protect the child’s best interests. Because I would not impair the power of trial courts in this sensitive and difficult area, I cannot join the majority’s opinion. Accordingly, I dissent.
Background
Kieshia E. was bom to Cherie Williams and Curtis E. in May 1987. In May 1989 Cherie and Kieshia began living with Derrick Chappie; Cherie and Derrick had another child, Desiree, in November 1989. In June 1991 the San Diego County Department of Social Services filed a jurisdictional petition alleging that Derrick had molested Kieshia; a “sibling” petition was also filed regarding Desiree. The evidence as to Kieshia’s molestation by Derrick was conflicting; the trial court found the allegations true.
On November 26, 1991, the date of the dispositional hearing, Derrick applied to intervene as Kieshia’s de facto parent, but the court deferred the application. The court declared the children to be dependents of the juvenile court, ordered Cherie and Curtis to participate in a reunification plan with respect to Kieshia, and directed Cherie and Derrick to participate in a reunification plan with respect to Desiree.
In December 1991 and January 1992, the trial court held a hearing on Derrick’s application to intervene as a de facto parent of Kieshia. After hearing testimony and considering all the relevant facts and circumstances, the trial court granted Derrick’s application for de facto parent status. Kieshia appealed, and the Court of Appeal affirmed in an unpublished opinion. This court then granted review.
Discussion
In In re B. G., this court stated: “We use the term ‘de facto parent’ to refer to that person who, on a day-to-day basis, assumes the role of parent, seeking to fulfill both the child’s physical needs and his psychological need for affection and care.” (11 Cal.3d at p. 692, fn. 18.) We also stated: “The *82juvenile court in a dispositional hearing must undertake ‘a judicious appraisal of all available evidence bearing on the child’s best interests’ . . . . The presence of de facto parents will aid the court in that endeavor; the views of such persons who have experienced close day-to-day contact with the child deserve consideration; moreover, an award of custody to such de facto parents is often among the alternate dispositions which the court must evaluate.” (Id. at p. 693.) The holding of In re B. G. is now reflected in California Rules of Court, rules 1401 and 1412.1
It is important to note that de facto parent status does not entitle a psychological parent to custody of the child, to visitation with the child, or to any degree of independent control over the child’s destiny whatsoever. Nor does de facto parent status entitle a person to the reunification services that must generally be provided biological parents or legal guardians under the juvenile dependency law. (In re Jamie G. (1987) 196 Cal.App.3d 675, 684 [241 Cal.Rptr. 869].) As I observed earlier, de facto parent status merely entitles the psychological parent to be present at dependency hearings with counsel and to introduce relevant evidence that may assist the trial court in rendering a decision. (Cal. Rules of Court, rule 1412(e).) And “[i]f the information presented by the de facto parent is not helpful, the court need not give it much weight in the decisionmaking process.” (In re Patricia L. (1992) 9 Cal.App.4th 61, 67 [11 Cal.Rptr.2d 631].)
The majority’s rationale for denying de facto parent status to psychological parents who commit acts of physical or sexual child abuse is simple: “Once there is an adjudication that a child is within the jurisdiction of the juvenile court because a nonparental caretaker committed a substantial harm, such as sexual or other serious physical abuse, which is fundamentally at odds with ‘the role of parent,’ the perpetrator’s ‘protectible interest’ in dispositional decisions is extinguished. ... By an intentional act, the perpetrator has rejected the function of ongoing parental nurturer which is crucial to the privilege of participation as a de facto parent.” (Maj. opn., ante, at p. 78.)
In my view, there are two serious problems with the majority opinion: (1) it makes unrealistic and simplistic assumptions about human nature and *83relationships; and (2) it misperceives the main purpose of de facto parent status.
First, it is clear that in the majority’s view, once a psychological parent has committed an act of abuse, that person has so betrayed and abandoned the role of parent that he or she should be entirely barred from any further proceedings and, impliedly, any contact with the child; that person is “bad” and has nothing to offer. But human nature is not so simple.
This case is a good illustration. As the Court of Appeal stated in its unpublished opinion: “[T]he evidence supports the court’s finding Derrick fulfilled Kieshia’s physical and psychological needs for care and affection for a substantial period. . . . [I]n addition to providing Kieshia with food, clothing and housing for almost two years, Derrick acted like a father to her. Kieshia called Derrick ‘daddy’ and he took her places, provided emotional support for her and disciplined her. Kieshia’s godmother saw the relationship ... as positive. Derrick’s sister considered Kieshia to be her niece and part of [her] family. According to Cherie, Kieshia considered Derrick to be her dad. Because Derrick assumed the role of parent on a day-to-day basis, the court properly granted him de facto parent status.”
The Court of Appeal also noted that a psychologist, Dr. Raymond Murphy, testified that the “process by which a child comes to identify a psychological parent in his or her life [is] one which occurs over a period of months and years.” The court went on to observe: “[T]he true finding of sexual molestation is not proof that the bond between Derrick and Kieshia has been destroyed. Indeed, Dr. Murphy testified that sexual abuse by a psychological parent would not necessarily destroy the psychological parent-child relationship and the child would continue to view that person as his or her psychological parent.” (See generally People v. Jeffers (1987) 43 Cal. 3d 984, 997 [239 Cal.Rptr. 886, 741 P.2d 1127].)
Thus, the fact that a psychological parent has been found by a preponderance of the evidence to have sexually abused a child does not render all contact between the psychological parent and the child necessarily harmful to the child, as the majority assumes. Instead, what may be called for, in at least some cases, is therapy for the psychological parent and reunification with the child when appropriate. Indeed, Kieshia’s therapist testified that “if the abuser is a psychological parent, that person should be reintroduced slowly into the child’s life, unless he or she is in denial or is not actively participating in a treatment program.”
Second, the majority appears to view intervention by a psychological parent as some sort of reward for such parents when they are “good.” This *84misperceives the primary purpose of allowing psychological parents to intervene in dependency proceedings—to give the courts, through the participation of de facto parents, an important perspective on the best interests of the child. Although this court in In re B. G., supra, 11 Cal.3d at page 693, did speak of allowing de facto parents intervener status “to assert and protect their own interest,” the court also spoke of the aid to the court provided by the perspective of de facto parents (ibid.).
As the Court of Appeal stated in In re Patricia L., supra, the considerations relevant to granting de facto status include; “whether (1) the child is ‘psychologically bonded’ to the adult; (2) the adult has assumed the role of a parent on a day-to[-]day basis for a substantial period of time; (3) the adult possesses information about the child unique from the other participants in the process; (4) the adult has regularly attended juvenile court hearings; and (5) a future proceeding may result in an order permanently foreclosing any future contact with the adult. . . . Because a court can only benefit from having all relevant information, a court should liberally grant de facto parent status.” (9 Cal.App.4th at pp. 66-67, italics added.)
Realistically, unless the child is removed from the physical custody of the other parent, in many cases further contact with the psychological parent is quite likely in any event. Even when a psychological parent has abused a child, the “simple fact that a person cares enough to seek and undertake to participate goes far to suggest that the court would profit by hearing [that person’s] views as to the child’s best interests . . . .” (In re B. G., supra, 11 Cal.3d at p. 692, fn. 18.)
I do not suggest that a person who has engaged in systematic and continuous acts of abuse, and has shown scant concern for the child’s physical and emotional needs, nevertheless has a “right” to be treated as the de facto parent of the child. But an act of abuse should not automatically disqualify a person from being a de facto parent when that person’s behavior has in other respects been that of a loving, caring parent. The trial court’s decision whether to confer de facto parent status should turn not on the “rights” of the adult but on the interests of the child, and its decision should not be overturned absent a clear showing that the court has abused its discretion. Here, the trial court reasonably concluded that, despite his abusive conduct, Derrick had assumed the role of parent to Kieshia, and that his input would be useful in determining the best placement for the child. I see no reason to disturb that finding, or to deny the trial court the power to treat Derrick as a de facto parent.
We should not lose sight of the primary purpose of dependency proceedings—to serve the best interests of the child. Because a psychological parent *85who has abused a child may still be bonded with the child in important ways, and because excluding such a parent from participation may impair the trial court’s ability to make a fully informed decision as to the child’s future, I disagree with the majority that we should entirely foreclose all possibility that abusive psychological parents may participate in dependency proceedings.
In order to preserve the ability of trial courts to hear from all parties who may provide important information relevant to the best interests of children in dependency proceedings, I would affirm the judgment of the Court of Appeal.
On November 24, 1993, the opinion was modified to read as printed above.

Rule 1401(a) of the California Rules of Court provides: “(4) ‘De facto parent’ means a person who has been found by the court to have assumed, on a day-to-day basis, the role of parent, fulfilling both the child’s physical and psychological needs for care and affection, and who has assumed that role for a substantial period; . . .”
Rule 1412(e) states: “Upon a sufficient showing the court may recognize the child’s present or previous custodians as de facto parents and grant standing to participate as parties in disposition hearings and any hearing thereafter at which the status of the dependent child is at issue. The de facto parent may: [¶] (1) Be present at the hearing; [¶] (2) Be represented by retained counsel or, at the discretion of the court, by appointed counsel; [¶] (3) Present evidence.”